—In a proceeding pursuant to Election Law § 16-102, inter alia, to invalidate a petition designating Derek A. Green as a candidate in a primary election to be held on September 12, 2000, for the nomination of the Democratic Party as its candidate for the position of Male Member of the Democratic State Committee for the 54th Assembly District and the public office of Member of the New York State Assembly for the 54th Assembly District, Derek A. Green appeals from an order of the Supreme Court, Kings County (Barasch, J.), dated August 8, 2000, which denied his motion to vacate a final order of the same court dated August 1, 2000, invalidating the designating petition upon his failure to appear or answer.
*426Ordered that the order is affirmed, without costs or disbursements.
The Supreme Court providently exercised its discretion in denying the appellant’s motion to vacate. The appellant neither provided a reasonable excuse for the default nor demonstrated a meritorious defense to the claims raised by the opposing candidates (see, Krebs v Cabrera, 250 AD2d 736, 737; Fennell v Mason, 204 AD2d 599). Ritter, J. P., S. Miller, Florio, H. Miller and Smith, JJ., concur.